        


United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Non-Qualified Stock Option Grant Agreement




United States Steel Corporation, a Delaware Corporation (herein called the
“Corporation”), grants to the employee of the employing company identified below
(the “Participant”) a Non-Qualified Stock Option (“Option”) as set forth below:


 
Name of Participant:
 
PARTICIPANT NAME
 




 
 
 
Name of Employing Company
 
(the company recognized by the Corporation
 
on Date Hereof:
 
as employing the Participant)
 




 
 
 
Number of Shares
 
 
 
Subject to the Option:
 
# SHARES
 
 
 
 
 
Per-Share Exercise Price:
 
USS GRANT PRICE
 
 
 
 
 
Date of Grant:
 
GRANT DATE

                
By accepting this Award in any manner prescribed by the Corporation, the
Participant agrees that (1) this Option is granted under and governed by the
terms and conditions of the United States Steel Corporation 2016 Omnibus
Incentive Compensation Plan, as the same may be amended from time to time (the
“Plan”) and the provisions of this Non-Qualified Stock Option Grant Agreement,
including the Terms and Conditions contained herein and any special provisions
for the Participant’s country of residence set out on Exhibit A (the
“Agreement”), (2) he or she has reviewed the Plan and the Agreement in their
entirety, and (3) he or she has had an opportunity to obtain the advice of
counsel prior to accepting this Award and fully understands all provisions of
the Plan and the Agreement. The Option may not be exercised unless it is
accepted by the Participant in the same manner prescribed by the Corporation.
                
United States Steel Corporation        
            
            
By:_______________________                        
Authorized Officer
                    
Terms and Conditions


1.Award: Subject to the terms and conditions of the Plan and this Agreement, the
Corporation hereby grants to the Participant an Option to purchase up to the
Number of Shares Subject to Option for the Per-Share Exercise Price for each
such Share, as set forth in the Agreement.


2.Continuous Employment Requirement: Subject to Sections 3 and 5, in order to
vest in the Option, Participant agrees that Participant must continue as an
active employee of the employing company identified above or the Corporation,
its Subsidiaries or affiliates (each an “Employing Company”) through the vesting
dates set forth in Section 3, subject to the Employing Company’s right to
terminate the Participant’s employment at any time.


3.Vesting and Exercisability of Option: The Option will become vested and
exercisable in annual installments over a three-year vesting period according to
the following vesting schedule: 1/3 of the Number of Shares Subject to the
Option shall vest upon the 1st anniversary of the Date of Grant, provided that
the Participant is employed by an Employing Company on such anniversary; an
additional 1/3 of the Number of Shares Subject to the Option will vest upon the
2nd anniversary of the Date of Grant of the Option, provided that the
Participant is employed by an Employing Company on such anniversary; and an
additional 1/3 of the Number of Shares Subject to the Option will vest on the
3rd anniversary of the Date of Grant of the Option, provided that the
Participant is employed by an Employing Company on such anniversary, with all
fractional Option shares, if any, vesting as whole Option shares upon the latest
vesting date. Notwithstanding the foregoing, unless otherwise determined by the
Committee: (a) the full unvested Number of Shares Subject to the Option will
immediately vest upon the Participant’s death during employment or upon
Termination of employment due to becoming Disabled, (b) the Number of Shares
Subject to the Option that have not previously vested will continue to vest as
provided in the first sentence of this Section 3 in the event of a Termination
of employment on or after attainment of Normal Retirement Age, and (c) a
prorated Number of Shares Subject to the Option scheduled to vest during the
current Vesting Year will vest upon Termination of employment on or after
attainment of Early Retirement Age or Termination under circumstances which
would qualify the Participant for benefits under a severance plan of the
Corporation, based upon the number of complete months worked during the Vesting
Year in which such Termination of employment occurs. Except as provided in this
Section 3 and in Section 6, any remaining unvested Options are forfeited
immediately upon any Termination of the Participant’s employment (including but
not limited to any voluntary termination by the Participant or any Termination
by the Corporation or the Employing Company for Cause or without Cause), such
forfeiture being without consideration or without further action required of the
Corporation or Employing Company.


Except as provided in Section 6, and notwithstanding any terms or conditions of
the Plan or this Agreement to the contrary, in the event of the Termination of
Participant’s employment, regardless of the reason for such Termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where the Participant is employed or the terms of the Participant's
employment agreement, if any: (1) the Participant’s right to vest in the Option,
if any, will terminate effective as of the date that the Participant is no
longer actively employed by an Employing Company and will not be extended by any
notice period (i.e., active employment would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in the jurisdiction where the Participant is employed or the
terms of the Participant's employment agreement, if any - collectively referred
to herein as any “Notice Period”); and (2) the period (if any) during which the
Participant may exercise the Option after such Termination of employment will
commence on the date the Participant ceases to be actively employed and will not
be extended by any Notice Period; the Committee shall have the exclusive
discretion to determine when the Participant is no longer actively employed for
purposes of the Option.




February 2017



--------------------------------------------------------------------------------




4.Option Period: Any portion of the Option that is vested and exercisable may be
exercised in whole or in part from time to time during the Option Period. In the
event of the exercise of the Option in whole or in part, the portion of the
Option so exercised shall terminate. The Option Period shall begin on the date
the Option first becomes vested and exercisable and shall end, except as
provided in Section 6 hereof, on the first to occur of: (a) ten years after the
Date of Grant, (b) five (5) years after the date of Termination of Participant’s
employment by reason of death, becoming Disabled or following attainment of
Normal Retirement Age or Early Retirement Age, (c) immediately following
Termination for Cause, or (d) ninety (90) days following the date of Termination
of employment under any circumstances not specified in (a) – (c).


5.Payment of Exercise Price: The exercise price shall be paid at the election of
the Participant, in cash, by delivering Shares owned by the Participant, by
withholding of shares to be acquired upon exercise of the Option, or by
broker-assisted cashless exercise subject to the establishment of procedures
with respect thereto by the Committee or its delegee as provided in Section 3.02
of the Plan; provided however that, if the Participant is subject to taxation on
the benefit received from the Option in a jurisdiction outside the United
States, the Participant may not pay the exercise price by surrendering shares of
Common Stock that he or she already owns or attesting to the ownership of shares
of Common Stock. The Corporation reserves the right to restrict the methods of
payment of the exercise price if necessary to comply with applicable local law,
as determined by the Corporation in its sole discretion. If the Fair Market
Value of shares delivered or withheld in payment of the purchase price exceeds
the purchase price, a certificate, or its equivalent, representing the whole
number of excess shares together with a check, or its equivalent, representing
the Fair Market Value of any excess partial Share shall be delivered to the
Participant. If at the time of exercise the Participant is subject to Section 16
of the U.S. Securities Exchange Act of 1934, as amended (the “Exchange Act”),
any portion of the exercise price representing a fraction of a Share shall be
paid by the Participant in cash or property other than shares. If the Fair
Market Value of shares delivered or withheld in payment of the purchase price is
less than the purchase price, the difference shall be delivered by the
Participant in cash immediately upon notification of such difference.


6.Change in Control: If the Participant’s employment is terminated within two
(2) years following a Change in Control involuntarily (except for Cause) or, in
the case of participants designated as executive management at the time of the
Change in Control (“Executive Management”), voluntarily for Good Reason, each
unvested Option will immediately vest and remain exercisable until ten years
after the Date of Grant, except as otherwise determined by the Corporation with
respect to any Participant who is not Executive Management.


7.Transferability: During the Participant’s lifetime, to the extent the Option
is exercisable; the Option may be exercised only by the Participant or by the
Participant’s guardian or legal representative. Upon the Participant’s death,
the Option may be transferred by will or by the laws governing the descent and
distribution of the Participant’s estate. Otherwise, the Option may not be
transferred, pledged or encumbered and, in the event of an attempt to transfer,
pledge or encumber it, the Committee may cancel it.


8.Adjustments and Recoupment: The number of shares subject to the Option and the
Option exercise price per share shall be subject to adjustment as provided in
Section 8 of the Plan. The Participant shall be notified of such adjustment and
such adjustment shall be binding upon the Corporation and the Participant. This
Award shall be administered in accordance with, and is subject to, any
recoupment policies and provisions prescribed by the Plan; including but not
limited to Section 7.07 thereof and all clawback and recoupment policies or
provisions required by law from time to time. In its sole discretion, the
Committee shall have the authority to amend, waive or apply the terms of any
clawback or recoupment policies or provisions, to the extent necessary or
advisable to comply with applicable laws, as determined by the Committee.


9.Compliance with Laws: Notwithstanding anything in the Plan or this Agreement
to the contrary, the obligations of the Corporation and the rights of the
Participant are subject to all applicable laws, rules and regulations including,
without limitation, the Exchange Act, the U.S. Securities Act of 1933, as
amended, the U.S. Internal Revenue Code of 1986, as amended, and any other
applicable U.S. and foreign laws. No shares of Common Stock will be issued or
delivered to the Participant under the Plan unless and until there has been
compliance with such applicable laws.


10.Interpretation and Amendments: The Option shall be administered and exercised
in accordance with the Plan, as the same may be amended by the Committee from
time to time, provided that no amendment may, without the consent of the
Participant, affect the rights of the Participant under this Option in a
materially adverse manner. For purposes of the foregoing sentence, an amendment
that affects the tax treatment of the Option or that is necessary to comply with
securities or other laws applicable to the issuance of shares of Common Stock
shall not be considered as affecting the Participant’s rights in a materially
adverse manner. All capitalized terms not otherwise defined herein shall have
the meaning assigned to such terms in the Plan. In the event of a conflict
between the Plan and this Agreement, unless this Agreement specifies otherwise,
the Plan shall control.


11.Nature of the Award: Neither the grant of the Option nor anything else
contained in this Agreement shall be deemed to limit or restrict the right of
the Employing Company to terminate the Participant’s employment at any time, for
any reason, with or without cause. Further, by accepting this Option, the
Participant acknowledges that:


a)
the Plan is established voluntarily by the Corporation, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Corporation
at any time, to the extent permitted by its terms;

b)
the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted in the past;

c)
all decisions with respect to future option grants, if any, will be at the sole
discretion of the Committee or its delegee, as applicable;

d)
the Participant is voluntarily participating in the Plan;

e)
the Option and the shares of Common Stock subject to the Option are
extraordinary items which do not constitute compensation of any kind for
services of any kind rendered to the Corporation or to the Employing Company,
and which are outside the scope of the Participant’s employment contract, if
any;

f)
the Option and the shares of Common Stock subject to the Option are not part of
normal or expected compensation for purposes of calculating any severance,
resignation, termination, dismissal, redundancy, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or similar payments
and in no event should be considered as compensation for, or relating in any way
to, past services for the Corporation or the Employing Company or any Subsidiary
or affiliate of the Corporation;

g)
the Option and the shares of Common Stock subject to the Option are not intended
to replace any pension rights or compensation;

h)
the grant of the Option will not be interpreted to form an employment contract
or relationship with the Corporation, the Employing Company or any Subsidiary or
affiliate of the Corporation;



-2-



--------------------------------------------------------------------------------




i)
the future value of the shares of Common Stock underlying the Option is unknown,
indeterminable and cannot be predicted with certainty; if the underlying shares
do not increase in value, the Option will have no value. If Participant
exercises the Option and obtains shares of Common Stock, the value of the shares
acquired upon exercise may increase or decrease in value, even below the
exercise price;

j)
no claim or entitlement to compensation or damages arises from forfeiture of the
Option resulting from any Termination of the Participant’s employment by the
Corporation or the Employing Company (for any reason whether or not in breach of
applicable labor laws or the terms of the Participant’s employment agreement, if
any), and in consideration of the grant of the Option to which the Participant
is not otherwise entitled, the Participant irrevocably agrees never to institute
any claim against the Corporation or the Employing Company, waives his or her
ability, if any, to bring any such claim, and releases the Corporation and the
Employing Company from any such claim; if, notwithstanding the foregoing, any
such claim is allowed by a court of competent jurisdiction, then, by
participating in the Plan, the Participant shall be deemed irrevocably to have
agreed not to pursue such claim and agreed to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

k)
it is the Participant’s sole responsibility to investigate and comply with any
applicable exchange control laws in connection with the issuance and delivery of
shares of Common Stock pursuant to the exercise of the Option;

l)
the Corporation and the Employing Company are not providing any tax, legal or
financial advice, nor are the Corporation or the Employing Company making any
recommendations regarding the Participant’s participation in the Plan or the
Participant’s purchase or sale of the shares of Common Stock underlying the
Option;

m)
the Participant is hereby advised to consult with his or her own personal tax,
legal and financial advisors regarding his or her participation in the Plan
before taking any action related to the Plan;

n)
unless otherwise provided in the Plan or by the Corporation in its discretion,
the Option and the benefits evidenced by this Agreement do not create any
entitlement to have the Option or any such benefits transferred to, or assumed
by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the shares of the
Corporation; and

o)
the following provisions apply only if the Participant is providing services
outside the United States:

(i)
the Option and the shares of Common Stock subject to the Option are not part of
normal or expected compensation or salary for any purpose; and

(ii)
the Participant acknowledges and agrees that neither the Corporation nor the
Employing Company shall be liable for any foreign exchange rate fluctuation
between the local currency and the United States Dollar that may affect the
value of the Option or of any amounts due to the Participant pursuant to the
exercise of the Option or the subsequent sale of any shares of Common Stock
acquired upon exercise.



12.Withholding Taxes: The Participant acknowledges that, regardless of any
action taken by the Corporation or the Employing Company, the ultimate liability
for any or all income tax, social security, payroll tax, payment on account or
other tax-related withholding or liability in connection with any aspect of the
Option, including the grant, vesting, or exercise of the Option or the
subsequent sale of shares of Common Stock or receipt of dividends (“Tax-Related
Items”) is and remains his or her responsibility and may exceed the amount
withheld by the Corporation or the Employing Company. Furthermore, the
Participant acknowledges that the Corporation and/or the Employing Company (a)
make no representations or undertakings regarding the treatment of any
Tax-Related Items; and (b) do not commit to and are under no obligation to
structure the terms of the grant of the Option or any aspect of the
Participant’s participation in the Plan to reduce or eliminate his or her
liability for Tax-Related Items or to achieve any particular tax result.
Further, if the Participant has become subject to Tax-Related Items in more than
one jurisdiction between the grant date and the date of any relevant taxable
event, the Participant acknowledges that the Corporation and/or the Employing
Company (or former Employing Company, as applicable) may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.


Prior to the relevant taxable event, the Participant shall pay or make adequate
arrangements satisfactory to the Corporation and/or the Employing Company to
satisfy all Tax-Related Items. In this regard, the Corporation may notify the
Participant of the amount of Tax-Related Items, if any, required under U.S.
federal and, where applicable, state and local or non-U.S. law, and in which
case, the Participant shall, forthwith upon the receipt of such notice, remit
the required amount to the Corporation in cash or in accordance with such
regulations as the Committee may prescribe. Alternatively, the Participant
authorizes the Corporation and/or the Employing Company, or their respective
agents, at their discretion, to satisfy the obligations with regard to all
applicable Tax-Related Items by one or a combination of the following methods:
(1) withholding from Participant’s wages or other cash compensation paid to
Participant by the Corporation and/or the Employing Company; (2) withholding
from proceeds of the sale of shares issued upon exercise of the Option either
through a voluntary sale or through a mandatory sale arranged by the Corporation
(on Participant’s behalf pursuant to this authorization) through such means as
the Corporation may determine in its sole discretion (whether through a broker
or otherwise); or (3) withholding in shares to be issued upon exercise of the
Option. If the Corporation gives the Participant the power to choose the
withholding method, and the Participant does not make a choice, then the
Corporation will at its discretion withhold from the proceeds of the sale of
shares issued upon exercise of the Option, which is alternative (2) herein.


To avoid negative accounting treatment, the Corporation may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. If the Corporation withholds at a
rate other than the minimum statutory rate, such as the maximum withholding
rate, then the refund of any over-withheld amount shall be paid in cash and the
Participant will have no entitlement to the Common Stock equivalent. If the
Tax-Related Items are satisfied by withholding in shares issuable upon exercise
of the Option, for tax purposes, the Participant is deemed to have been issued
the full number of shares of Common Stock subject to the exercised Option,
notwithstanding that a number of the shares are held back solely for the purpose
of paying the Tax-Related Items. Finally, the Participant shall pay to the
Corporation or the Employing Company any amount of Tax-Related Items that the
Corporation or the Employing Company may be required to withhold as a result of
Participant’s participation in the Plan or Participant’s purchase of shares that
cannot be satisfied by the means previously described. The Participant
understands that no shares of Common Stock or proceeds from the sale of shares
of Common Stock shall be delivered to Participant, notwithstanding the exercise
thereof, unless and until the Participant shall have satisfied any obligation
for Tax-Related Items with respect thereto.


13.Data Privacy: The Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of his or her
personal data as described in this document by and among, as applicable, any
Employing Company and the Corporation for the exclusive purpose of implementing,
administering and managing the Participant’s participation in the Plan.


The Participant understands that the Employing Company and the Corporation hold
certain personal information about the Participant, including, but not limited
to, Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares or directorships held in the Corporation, details of all options or
any other entitlement to shares awarded, canceled, vested,


-3-



--------------------------------------------------------------------------------




unvested or outstanding in Participant’s favor, as the Employing Company and/or
the Corporation deems necessary for the purpose of implementing, administering
and managing the Plan (“Data”). The Participant acknowledges and understands
that Data may be transferred to any broker as designated by the Corporation and
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Participant’s country
or elsewhere (and outside the European Economic Area), and that the recipient’s
country may have different, including less stringent, data privacy laws and
protections than the Participant’s country. The Participant understands that
Corporation may transfer Participant’s Data to the United States, which is not
considered by the European Commission to have data protection laws equivalent to
the laws in Participant’s country. The Participant understands that if he or she
resides outside the United States, he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative. The Participant authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required to a broker or other third party with whom the
Participant may elect to deposit any shares of Common Stock acquired upon
exercise of the Option. The Participant understands that Data will be held only
as long as is necessary to implement, administer and manage the Participant’s
participation in the Plan. The Participant understands that if he or she resides
outside the United States, he or she may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing his or her local human resources
representative. The Participant further understands that he or she is providing
the consents herein on a purely voluntary basis. If the Participant does not
consent or later seeks to revoke consent, the Participant’s employment status or
service and career with the Employing Company will not be adversely affected.
The Participant understands, however, that refusing or withdrawing his or her
consent may affect his or her ability to realize benefits from the Option or
otherwise participate in the Plan. For more information on the consequences of
his or her refusal to consent or withdrawal of consent, the Participant
understands that he or she may contact his or her local human resources
representative.


14.Electronic Delivery: The Corporation may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan or
request the Participant’s consent to participate in the Plan by electronic
means. The Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through any on-line or electronic
system established and maintained by the Corporation or another third party
designated by the Corporation. Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Corporation intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Corporation. The Participant consents to the electronic
delivery of the Plan documents and the Agreement. The Participant acknowledges
that he or she may receive from the Corporation a paper copy of any documents
delivered electronically at no cost to the Participant by contacting the
Corporation by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Corporation or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents or may change
the electronic mail address to which such documents are to be delivered (if the
Participant has provided an electronic mail address) at any time by notifying
the Corporation of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail. Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents.


15.Language: If the Participant has received this Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.


16.Severability: In the event that any provision in this Agreement is held
invalid or unenforceable, such provision will be severable from, and such
invalidity or unenforceability will not be construed to have any effect on, the
remaining provisions of this Agreement.


17.Governing Law and Venue: This Agreement shall be construed and enforced in
accordance with the laws of the Commonwealth of Pennsylvania, without regard to
the conflicts of laws thereof. For purposes of litigating any dispute that
arises under this grant or this Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the Commonwealth of Pennsylvania, and
agree that such litigation shall be conducted in the courts of Allegheny County,
Pennsylvania, or the federal courts for the United States for the Western
District of Pennsylvania, where this grant is made and/or to be performed.


18.Section 409A: Notwithstanding any other provision of the Plan or this
Agreement, the Plan and this Agreement shall be interpreted in accordance with,
and incorporate the terms and conditions required by, Section 409A of the U.S.
Internal Revenue Code of 1986, as amended (together with any Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the date hereof, “Section 409A”). The Corporation reserves the
right, to the extent the Corporation deems necessary or advisable in its sole
discretion, to unilaterally amend or modify the Plan or this Agreement or adopt
other policies and procedures (including amendments, policies and procedures
with retroactive effect), or take any other actions, as the Committee determines
are necessary or appropriate to ensure that this Option qualifies for exemption
from, or complies with the requirements of, Section 409A; provided, however,
that the Corporation makes no representation that the Option will be exempt
from, or will comply with, Section 409A, and makes no undertakings to preclude
Section 409A of the Code from applying to the Option or to ensure that it
complies with Section 409A.


19.Exhibit A: Notwithstanding any provisions in this Agreement, the Option shall
be subject to any special terms and conditions set forth in Exhibit A to this
Agreement for the Participant’s country. Moreover, if the Participant relocates
to one of the countries included in Exhibit A, the special terms and conditions
for such country will apply to the Participant, to the extent the Corporation
determines that the application of such terms and conditions is necessary or
advisable in order to comply with local law. Exhibit A constitutes part of this
Agreement.


20.Insider Trading Restrictions/Market Abuse Laws: The Participant acknowledges
that, depending on the Participant's country of residence, the Participant may
be subject to insider trading restrictions and/or market abuse laws, which may
affect the Participant's ability to acquire or sell shares of Common Stock or
rights to shares of Common Stock (e.g., Options) under the Plan during such
times as the Participant is considered to have “inside information” regarding
the Corporation (as defined by any applicable laws in the Participant's
country). Any restrictions under these laws or regulations are separate from and
in addition to any restrictions that may be imposed under any applicable insider
trading policy maintained by the Corporation. The Participant acknowledges that
it is the Participant's responsibility to comply with any applicable
restrictions, and the Participant is advised to speak to his or her personal
advisor on this matter.


21.Imposition of Other Requirements: The Corporation reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
Option and on any shares of Common Stock acquired under the Plan, to the extent
the Corporation determines it is necessary or advisable in order to comply with
local law, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.




-4-



--------------------------------------------------------------------------------




22.Headings: Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.


23.Waiver: The Participant acknowledges that a waiver by the Corporation of
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any other provision of this Agreement, or of any subsequent breach by
the Participant.


24.Definitions: In addition to the capitalized terms defined in the Plan, the
following terms as used herein shall have the following meanings when used with
initial capital letters:


a)
“Early Retirement Age” shall mean the Participant’s (1) attainment of age 55 and
completion of ten (10) years of service with the Corporation or an Employing
Company, or (2) completion of thirty (30) years of service with the Corporation
or an Employing Company.

b)
“Normal Retirement Age” shall mean, with respect only to a Participant who is a
U.S. employee and is not a participant in the United States Steel Corporation
Supplemental Pension Program, the later of (1) six (6) months following the Date
of Grant, or (2) the earlier of (i) attainment of age 65, or (ii) attainment or
age 60 and completion of five (5) years of service with the Corporation or an
Employing Company.

c)
“Termination” shall mean the applicable employee’s termination of employment.
For purposes of this Agreement, (i) for U.S. taxpayers, Termination and words of
similar effect shall be construed consistent with a “separation from service”
under Section 409A of the Code to the extent required by Section 409A of the
Code, and (ii) for non-U.S. taxpayers, Termination and words of similar effect
shall mean that the Participant is no longer actively employed by an Employing
Company, without regard to any notice period (i.e., active employment would not
include any contractual notice period or any period of “garden leave” or similar
period mandated under employment laws in the jurisdiction where the Participant
is employed or the terms of the Participant’s employment agreement, if any).

d)
“Vesting Year” shall mean, with respect to the period prior to the third
anniversary of the Date of Grant, each one-year period commencing on the Date of
Grant or the first or second anniversary thereof, as applicable, and ending on
the next following anniversary of the Date of Grant.

























































































-5-



--------------------------------------------------------------------------------












EXHIBIT A


Additional Terms and Conditions of the
United States Steel Corporation 2016 Omnibus Incentive Compensation Plan
Non-Qualified Stock Option Grant Agreement


TERMS AND CONDITIONS


This Exhibit A includes additional terms and conditions that govern the Option
granted to the Participant under the Plan if he or she works or resides in one
of the countries listed below. If the Participant is a citizen or resident of a
country other than that in which the Participant is currently working or
transfers employment to another country after the Option is granted, the
Corporation shall, in its discretion, determine to what extent the terms and
conditions contained herein shall be applicable to the Participant. Certain
capitalized terms used but not defined in this Exhibit A have the meanings set
forth in the Plan and/or the Agreement.


NOTIFICATIONS


This Exhibit A also includes information regarding exchange controls and certain
other issues of which the Participant should be aware with respect to
participation in the Plan. The information is based on the laws in effect in the
applicable countries as of February 2016. Such laws are often complex and change
frequently. As a result, the Corporation strongly recommends that the
Participant not rely on the information in this Exhibit A as the only source of
information relating to the consequences of his or her participation in the Plan
because the information may be out of date at the time that the Participant
exercises the Option or sells shares of Common Stock acquired under the Plan.


In addition, the information contained herein is general in nature and may not
apply to the Participant’s particular situation, and the Corporation is not in a
position to assure the Participant of a particular result. Accordingly, the
Participant is advised to seek appropriate professional advice as to how the
relevant laws in his or her country may apply to the Participant’s situation.


Finally, if the Participant is a citizen or resident of a country other than
that in which the Participant is currently working or transfers employment to
another country after the Option is granted, the information contained herein
may not be applicable.




SLOVAK REPUBLIC


NOTIFICATIONS


Foreign Assets Reporting Information. If the Participant permanently resides in
the Slovak Republic and, apart from being employed, carries on business
activities as an independent entrepreneur (in Slovakian, podnikatel), the
Participant will be obligated to report his or her foreign assets (including any
foreign securities such as shares of Common Stock acquired under the Plan) to
the National Bank of Slovakia if the value of the foreign assets exceeds
€2,000,000. These reports must be submitted on a monthly basis by the 15th day
of the respective calendar month, as well as on a quarterly basis by the 15th
day of the calendar month following the respective calendar quarter, using
notification form DEV (NBS) 1-12, which may be found at the National Bank of
Slovakia's website at www.nbs.sk.


Furthermore, if the above preconditions are met (i.e. permanent residence in the
Slovak Republic and entrepreneurial activities in addition to the employment),
the Participant will be obliged to report certain additional information under
Section 34b of Act No. 566/1992 Coll. on National Bank of Slovakia as amended.
This information is mostly of general nature and contains personal
identification data of the Participant - place and date of birth, birth
certificate number, academic degree, etc., as well as telephone and fax number
and e-mail address of the Participant, if any.


Securities Disclaimer. The grant of the Option is exempt from the requirement to
publish a prospectus under the EU Prospectus Directive as implemented in the
Slovak Republic.






-6-

